Bernard Fields appeals a district court order dismissing his civil rights action filed under 42 U.S.C. § 1983. The ease has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. RApp. P. 34(a).
Seeking monetary and injunctive relief, Fields sued a state court clerk and the court administrator, alleging that the defendants violated his constitutional rights by not providing him with transcripts from his state court criminal proceedings. Over Fields’s objections, the district court adopted the magistrate judge’s report and recommendation, concluded that Fields had failed to state a claim, and dismissed the case. Fields has filed a timely appeal.
We conclude that Fields has waived any challenge to the district court’s decision. Although Fields filed objections to the magistrate judge’s report, the objections were conclusory and did not specifically address how the report’s factual and legal recommendations were incorrect. This court requires litigants to file specific and timely objections to a magistrate judge’s report and recommendation under *48328 U.S.C. § 636(b)(1)(C) in order to preserve the right to appeal a subsequent order of the district court adopting that report. Thomas v. Arn, 474 U.S. 140, 155, 106 S.Ct. 466, 88 L.Ed.2d 435 (1985); Willis v. Sullivan, 931 F.2d 390, 400-01 (6th Cir.1991). The filing of vague, general, or conclusory objections does not meet the requirement of specific objections and is tantamount to a complete failure to object. See Miller v. Currie, 50 F.3d 373, 380 (6th Cir.1995). Fields’s conclusory objections are insufficient to preserve his appeal of the district court’s judgment.
We note that Fields argues in his brief that the defendants did not timely serve him with their response to his objections. While Fields argues that this untimely service affected his ability to craft a reply to the response, the district court’s briefing schedule did not anticipate or even provide an opportunity for Fields to file such a reply. Further, he has not set forth any additional arguments he would have made that may have changed the district court’s decision. Therefore, he has not demonstrated that he was prejudiced by the allegedly untimely service, especially in light of the conclusory nature of his original objections.
Accordingly, this court affirms the district court’s judgment. Rule 34(j)(2)(C), Rules of the Sixth Circuit.